DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 was considered by the examiner.

Drawings
The drawings were received on 05/03/2021.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Campbell (GB 2118263).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	Re Clm 1: Campbell discloses a transfer tube assembly (see Figs. 1 and 2) for
an aircraft engine comprising: 
a first component (18 and 64) having a first bore (the opening inside of 18 and 64); a second component (16 and the other 64) having a second bore (the opening inside of 16 and the other 64); a transfer tube (50, 54, and 53) fluidly connecting the first component to the second component (see Fig. 1), the transfer tube extending along a longitudinal axis (see Fig. 1) from a first end (end containing 54) to a second end (end containing 53), the first end sealingly slidably received in the first bore of the first component (see Fig. 1) and the second end sealingly slidably received in the second bore of the second component (see Fig. 1), the transfer tube having a shoulder (at 60, the outwardly projecting surface of 54) projecting from an outer surface thereof (see Fig. 1, outward of 50) and engageable with a corresponding stopper (62 in 18 and 62 in 64) for limiting axial movement of the transfer tube relative to the first and second components (see Fig. 1), the shoulder having an abutment surface (the outer surface of 60) facing a corresponding bore surface (the inner surface of 18 and the inner surface or 64) of the first bore of the first component (see Fig. 1), the abutment surface and the bore surface generating opposing axial forces along the longitudinal axis in response to the abutment surface and the bore surface contacting each other (when assembled).  
Re Clm 2: Campbell discloses a wherein the abutment surface and the bore surface extend around the longitudinal axis (see Fig. 1), and wherein the abutment surface and the bore surface have a contact interface (where they abut), the contact interface having an axial component relative to the longitudinal axis (see Fig. 1, the portion that extends longitudinally).  
Re Clm 3: Campbell discloses wherein at least one of the abutment surface and the bore surface is conical (see Fig. 1, see the shape, note conical is being defined as of, relating to, or shaped like a cone, and it is also noted that the shape is related or in the form like a cone).  
Re Clm 4: Campbell discloses wherein both the abutment surface and the bore surface are conical (see Fig. 1, see the shape, note conical is being defined as of, relating to, or shaped like a cone, and it is also noted that these shape are related or in the form like a cone).
Re Clm 5: Campbell discloses the abutment surface is curved when viewed in a longitudinal cross-section of the transfer tube, and wherein the bore surface is conical (see Fig. 1, see the shape, note conical is being defined as of, relating to, or shaped like a cone, and it is also noted that these shape are related or in the form like a cone). 
Re Clm 6: Campbell discloses wherein each of the abutment surface and the bore surface defines a slope (see Fig. 1, the sloped surface) relative to the longitudinal axis when viewed in an axially extending cross-section plane (see Fig. 1), the slope having an axial component along the longitudinal axis of the transfer tube (see Fig. 1, the portion that extends longitudinally).  
Re Clm 9: Campbell discloses wherein the bore surface of the first bore includes a chamfered (where chamfer is being defined as a bevel and bevel is defined as the angle that one surface or line makes with another when they are not at right angles, accordingly, first bore includes two surfaces or lines at an edge that are not at right angles) edge surface (where chamfer is being defined as a bevel and bevel is defined as the angle that one surface or line makes with another when they are not at right angles, accordingly, the first bore includes two surfaces at an edge that are not at right angles) at an entry of the first bore (see Fig. 1), and wherein the transfer tube carries a seal (at 89 or 56) at the first end thereof (see Fig. 1), and wherein the shoulder is axially spaced from the seal and received (the shoulder being received) in the entry of the first bore for engagement with the chamfered edge surface (the shoulder being received in the entry of the first bore for engagement with the chamfered edge surface, see Fig. 1).  
Re Clm 10: Campbell discloses a first component (18 and 64) having a first bore (the opening inside of 18 and 64); a second component (16 and the other 64) having a second bore (the opening inside of 16 and the other 64); a transfer tube (50, 54, and 53) fluidly connecting the first component to the second component (see Fig. 1), the transfer tube extending along a longitudinal axis (see Fig. 1) from a first end (end containing 54) to a second end (end containing 53), the first end slidably engaged in sealing relation with the first component (see Fig. 1) and the second end slidably engaged in sealing relation to the second component (see Fig. 1), the transfer tube having a shoulder (at 60, the outwardly projecting surface of 54) projecting from an outer surface thereof (see Fig. 1, outward of 50) and engageable with a corresponding stopper (62 in 18 and 62 in 64) for limiting axial movement of the transfer tube relative to the first and second components (see Fig. 1), the shoulder having a conical surface (see Fig. 1, see the shape of the surface, note conical is being defined as of, relating to, or shaped like a cone, and it is also noted that these shape are related or in the form like a cone) facing a corresponding chamfered edge surface (where chamfer is being defined as a bevel and bevel is defined as the angle that one surface or line makes with another when they are not at right angles, accordingly, the first bore includes two surfaces at an edge that are not at right angles, for either 18 or 64) of the first bore of the first component (see Fig. 1), the conical surface and the chamfered edge surface spaced by a nominal gap (when being assembled).  
Re Clm 11: Campbell discloses wherein the conical surface and the chamfered edge surface have an axial component along the longitudinal axis of the transfer tube (see Fig. 1, the portion that extends longitudinally).  
Re Clm 12: Campbell discloses wherein the conical surface and the chamfered edge surface have a same cone angle (see Fig. 1 where the surfaces match).  
Re Clm 13: Campbell discloses wherein the conical surface and the chamfered edge surface are configured to generate opposing axial reaction forces relative to the longitudinal axis when pushed against one another (see Fig. 1, when assembled).  
Re Clm 15: Campbell discloses a transfer tube assembly (see Figs. 1 and 2) for an aircraft engine, the transfer tube assembly comprising: a first component (18 and 64)  having a bore (the opening inside of 14, 18, and 64) circumscribed by a bore surface (see Fig. 1); a transfer tube (50, 54, and 53) fluidly connected to the first component (see Fig. 1), the transfer tube extending along a longitudinal axis (see Fig. 1); wherein a first end portion (end containing 54) of the transfer tube is axially received in slidable relation in the bore of the first component (see Fig. 1), the transfer tube having a shoulder extending from an outer surface thereof (at 60, the outwardly projecting surface of 54), the shoulder engageable with a stopper (62 in 18 and 62 in 64, and see Fig. 1) for limiting the axial movement of transfer tube relative to the first component (see Fig. 1), the shoulder having a bore engaging surface (the outer surface of 60) facing the bore surface of the first component (see Fig. 1), the bore engaging surface and the bore surface defining a contact interface (see Fig. 1, the surfaces that abut) having an axial component and a radial component relative to the longitudinal axis (see Fig. 1).  
Re Clm 16: Campbell discloses wherein the bore engaging surface and the bore surface are configured to generate axially opposite reaction forces upon the bore engaging surface and the bore surface being pushed against one another (see Fig. 1).  
Re Clm 17: Campbell discloses wherein the bore surface is a chamfered edge surface (where chamfer is being defined as a bevel and bevel is defined as the angle that one surface or line makes with another when they are not at right angles, accordingly, the first bore includes two surfaces at an edge that are not at right angles, for either 18 or 64) at the entry of the bore (see Fig. 1), and wherein the bore engaging surface is received in the entry portion of the bore, the chamfered edge surface (of 18 or 64) extending annularly around the bore surface (of 14). 
Re Clm 18: Campbell discloses wherein the bore engaging surface and the chamfered edge surface are conical (see Fig. 1, see the shape, note conical is being defined as of, relating to, or shaped like a cone, and it is also noted that these shape are related or in the form like a cone), and wherein the bore engaging surface and the chamfered edge surface have matching cone angles (see Fig. 1).  
Re Clm 19: Campbell discloses wherein the bore engaging surface is curved (see Fig. 1).  
Re Clm 20: Campbell discloses wherein the bore surface and the bore engaging surface have a different geometry (such as at 14 or the shoulder into 14).

Allowable Subject Matter
Claims 7, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note:  it is the structural configuration(s) of the component(s) in the dependent claims, in combination with the structures and structural configurations of the independent claim(s) from which the dependent claim(s) depend, respectively, which appear to overcome the art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (pipe(s) sealed in other pipes) which are similar to the applicant’s claimed invention; FR-2203026-A1, FR-2639702-A1, FR-2934027-A1, US-0420220-A, US-20040032123-A1, US-20220127974-A1, US-3873134-A, and US-5106129-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
12/02/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679